USDC IN/ND case 2:02-cr-00044-JTM-APR document 803 filed 07/20/20 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )        No. 2:02 CR 44
                                          )
TERRENCE DILWORTH                         )

                                 OPINION and ORDER

       This matter is before the court on the motion of defendant Terrence Dilworth for

a reduction of his sentence pursuant to 18 U.S.C. § 3582 and the First Step Act of 2018,

H.R. 5682, 115th Cong. (Dec. 21, 2018). (DE # 795.) For the reasons that follow, the

motion is granted, in part, and denied, in part.

I.     BACKGROUND

       In 2003, a jury convicted defendant of three counts. (DE # 154.) Count 1 alleged

conspiracy to distribute 50 grams of more of crack cocaine and carried a statutory

penalty of 10 years to life imprisonment, plus a minimum of 5 years of supervised

release. Counts 9 and 10 alleged distribution of crack cocaine and carried a statutory

penalty of 5 to 40 years imprisonment, plus a minimum of 4 years of supervised release.

(DE # 788.)

       At sentencing, the court concluded that defendant was responsible for more than

1.5 kilograms of cocaine base. (DE # 788.) Defendant’s sentencing range under the

United States Sentencing Guidelines was 360 months to life. The court sentenced

defendant to a 360-month term of imprisonment on Counts 1, 9, and 10 concurrently,
USDC IN/ND case 2:02-cr-00044-JTM-APR document 803 filed 07/20/20 page 2 of 5


plus 5 years of supervised release on Count 1, and 4 years of supervised release on

Counts 9 and 10, to run concurrently. (DE ## 244, 245.)

       Defendant sought several reductions to his sentence based on Amendments to

the Sentencing Guidelines. In the course of denying the first few of these motions, the

court determined that defendant was responsible for more than 4.5 kilograms of crack

cocaine, and that the conspiracy of which he was a member sold a quantity of drugs

greater than 16.9 kilograms of crack. (DE ## 603, 693.) Amendment 782 to the

Guidelines, however, did result in relief for defendant; the court reduced defendant’s

term of imprisonment to 292 months. (DE ## 751, 758.) The 292-month term was

selected from the lowest end of the then-applicable Guidelines range of 292 to 365

months. (DE # 751.)

       Through appointed counsel, defendant has now moved for a reduction of his

sentence pursuant to the First Step Act of 2018. (DE # 795.) The motion is fully briefed

and ripe for ruling.

II.    DISCUSSION

       The First Step Act of 2018 independently authorized a district court to resentence

eligible defendants as if the statutory penalties of the Fair Sentencing Act of 2010, Pub.

L. No. 111-220, S. 1789, 111th Cong. (Aug. 3, 2010), were in effect at the time of the

original sentencing. The purpose of the First Step Act was “to address the disparities

between sentences for crack and powder cocaine.” United States v. Shaw, 957 F.3d 734,

735 (7th Cir. 2020).


                                             2
USDC IN/ND case 2:02-cr-00044-JTM-APR document 803 filed 07/20/20 page 3 of 5


       At the outset, the Government argues that, though defendant was charged with

and found guilty of a charge involving 50 grams of crack, the court should, for purposes

of First Step Act resentencing, consider defendant responsible for the higher amount of

crack the court found attributable to defendant at the Guidelines Amendments phases.

Under the Government’s theory, the court should find defendant ineligible for relief

under the First Step Act because the higher crack quantity would place defendant

squarely in the same position in terms of post-Fair Sentencing Act statutory maximums

and minimums. The Government further argues: “Had the government known about

the Fair Sentencing Act at the time of the Indictment, it would have alleged Count 1

involved more than 280 grams of crack cocaine.” (DE # 799 at 3.) However, the

Government’s argument has been rejected by the Seventh Circuit Court of Appeals.

Shaw, 957 F.3d at 739 (holding that “the statute of conviction alone determines eligibility

for First Step Act relief,” not the quantities of crack involved).

       The question, for purposes of determining eligibility under the First Step Act, is

whether “defendant was convicted of a crack-cocaine offense that was later modified by

the Fair Sentencing Act.” Id. at 735. In this case, the Fair Sentencing Act shifts the

statutory penalty applicable to Count 1 from 10 years - life, to 5 - 40 years. For Counts 9

and 10, the statutory penalties shift from 5 - 40 years, to 0 - 20 years. Further, the Fair

Sentencing Act modifies the minimum term of supervised release on Count 1 from 5

years, to 4 years. Similarly, on Counts 9 and 10, the term of supervised release is

reduced from 4 years, to 3 years. Thus, because, “defendant was convicted of a


                                              3
USDC IN/ND case 2:02-cr-00044-JTM-APR document 803 filed 07/20/20 page 4 of 5


crack-cocaine offense that was later modified by the Fair Sentencing Act, he . . . is

eligible to have a court consider whether to reduce the previously imposed term of

imprisonment.” Id.

       The court now considers whether a reduction in defendant’s sentence is

appropriate. As recommended by Shaw, 957 F.3d at 741-42, the court considers

defendant’s pre-sentence and post-sentence conduct, including but not limited to the

relevant factors in 18 U.S.C. § 3553(a), in deciding how to exercise its discretion in

response to defendant’s request. The court’s prior consideration of the § 3553(a) factors

explained at sentencing remains valid. The court has considered defendant’s argument

that he has completed over 70 educational and self-improvement courses while in

custody. (DE # 788.) Further, the court has considered the fact that defendant’s

disciplinary history is relatively remote and minor. However, the court notes that

defendant engaged in a serious drug crime as part of a significant criminal drug

conspiracy. The court is also mindful of the need to deter both defendant and future

offenders from engaging in drug conspiracies.

       The court has also thoroughly considered the advisory Sentencing Guidelines

range applicable to defendant. Even with the application of the Fair Sentencing Act to

defendant’s case, the low end of the applicable Guidelines range for defendant’s crack

charges is 292 months imprisonment. This is the same term of imprisonment the court

found appropriate following Amendments to the Sentencing Guidelines. In other

words, defendant’s term of imprisonment on his crack charges is already at the lowest it


                                             4
USDC IN/ND case 2:02-cr-00044-JTM-APR document 803 filed 07/20/20 page 5 of 5


can be within the Guidelines range. Although the court acknowledges it has the

discretion to go even lower than the Guidelines minimum, it declines to do so for the

reasons articulated above.

       Nonetheless, the 292-month term of imprisonment on the crack charges must

conform to the effects the Fair Sentencing Act had on the statutory penalties applicable

to defendant. As explained above, under the Fair Sentencing Act, the statutory penalty

for Count 1 would be 5 - 40 years, and for Counts 9 and 10 it would be 0 - 20 years. A

292-month sentence is within the bounds of these post-Fair Sentencing Act statutory

minimums and maximums on Count 1. However, for Counts 9 and 10, defendant’s term

of imprisonment may not exceed 20 years, or 240 months; accordingly, the court will

reduce defendant’s term of imprisonment for Counts 9 and 10 to 240 months.

(However, because defendant’s terms of imprisonment are to be served concurrently,

this reduction has no practical effect in terms of defendant’s ultimate release date.)

       In accordance with the Fair Sentencing Act, the court also modifies defendant’s

terms of supervised release as follows: defendant is sentenced to a 4-year term of

supervised release on Count 1, and a 3-year term of supervised release on Counts 9 and

10, to run concurrently.

III.   CONCLUSION

       For the foregoing reasons, the court grants, in part, and denies, in part,

defendant’s motion for resentencing under the First Step Act. (DE # 795.)

                                          SO ORDERED.

       Date: July 20, 2020
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT
